Citation Nr: 1215837	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a disorder manifested by dry skin.  

4.  Entitlement to service connection for an upper respiratory infection (URI), including as due to an undiagnosed illness.  

5.  Entitlement to an initial compensable rating for sinusitis prior to July 21, 2011, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 8, 1988, to October 15, 1988, and from June 2004 to November 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Travel Board hearing was held in November 2009 before the undersigned.  A copy of the transcript of that hearing is of record.  The appeal was remanded in April 2010 for additional evidentiary development and has now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a conclusion that bilateral hearing loss preexisted entrance into active duty and was not aggravated therein.  

2.  A preponderance of the competent evidence supports a conclusion that lumbar degenerative disc disease (DDD) was not present in service or within a one year presumptive period thereafter, or shown to be causally or etiologically related to any disease, injury, or incident in service.  

3.  A preponderance of the competent evidence supports a conclusion that a disorder manifested by dry skin was not shown during service or thereafter.  Moreover, current diagnosis of atopic dermatitis was not incurred in or aggravated by service.  

4.  A preponderance of the competent evidence supports a conclusion that an URI has been attributed to known clinical diagnoses (bronchitis), which was not manifested in service and is not shown to be related to the Veteran's service.

5.  Prior to July 21, 2011, the Veteran's service-connected sinusitis was manifested by symptoms to include a runny nose and congestion, as well as pain over the maxillary sinuses and drainage.  There was no crusting reported, and he received no treatment.  

6.  As of July 21, 2011, the Veteran's service-connected sinusitis is manifested by headaches, sinus pain and tenderness, crusting, and tenderness, and difficulty breathing, with no evidence of nasal obstruction.  The Veteran reported experiencing three or more incapacitating episodes of sinusitis requiring four to six weeks of antibiotic treatment per year.  Radical surgery had not been conducted and constant sinusitis was not indicated.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the appellant's military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2011).  

2.  Lumbar DDD was not incurred in or aggravated by the appellant's military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  

3.  Atopic dermatitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, (2011).  

4.  An URI, diagnosed as bronchitis, was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).  

5.  Prior to July 21, 2011, the criteria for an initial compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code (DC) 6513 (2011). 

6.  As of July 21, 2011, the criteria for a rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, DC 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in November 2005 and May 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The assertions by the Veteran and his representative as to the inadequacy of this examination have been noted.  However, the examinations were conducted by medical professionals as requested, and the record includes addendum reports for additional rationale or explanation as necessary.  Moreover, the opinions expressed are supported by the evidence of record in that bilateral hearing loss was shown prior to service and not aggravated therein, and because a chronic low back disorder, skin disorder, or URI, was clinically shown until several years after service.  And the sinusitis examination, to include a detailed medical history regarding the condition is deemed thorough to fairly evaluate that service-connected condition.  Therefore, the Board finds that is unnecessary to remand for additional VA exams.  38 C.F.R. § 3.159, 3.326, 3.327 (2011).  

Lastly, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim, including the rating and effective date of an award.  For the reasons described below, service connection for the claimed disability is being denied and neither a rating nor an effective date will be assigned.  Moreover, an increased rating for sinusitis is not being granted.  As such, there is no prejudice to the Veteran with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss or DDD to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Aggravation of Preexisting Disability

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(a) (2011).  

The Court has held that a corollary to the Secretary's definition of "disability" in 38 C.F.R. § 4.1 is that an increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  The Court stated: "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(b) (2011).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(b) (2011).  

Reasonable Doubt

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Review of the Veteran's STRs reflects hearing loss in 2002 (not a period of active service) and again in 2004 (during active service).  Specifically, in 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
40
LEFT
5
0
5
15
75

When examined in 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
50
LEFT
5
5
5
20
60

Service records reflect that the Veteran was placed on profile due to his hearing impairment in June 2004.  

As the Veteran was found to have hearing impairment in 2002 prior to entry into service, he is not presumed to have been in sound condition upon entry into service with respect to bilateral hearing loss.  38 U.S.C.A. § 1111(West 2002 & Supp. 2011); See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  

At the 2009 personal hearing, the Veteran testified in support of his claim for service connection for bilateral hearing loss.  It is his contention that this condition is of service origin.  See, for example, the hearing transcript at pg. 4 and pgs. 9-10.  

Upon VA audiometric examination in January 2006, the Veteran gave a history of military noise exposure, to include his recent tour of duty in Iraq where he was exposed to high noise levels from machine guns, improvised explosive devices, (IED's), and helicopters.  He also reported occasional noise exposure during the time period from 1988 through 2004 when he served in the National Guard.  He also reported occupational noise exposure associated with his work as a private contract mechanic.  

On audiological evaluation in 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
55
LEFT
25
20
20
35
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and also in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The examiner noted that the claims file was not available for review.  

An addendum was requested by VA and in a July 2010 report, another VA examiner reviewed the entire claims file, to include the above reported audiological examination report.  The examiner noted that the Veteran entered active service in 2004 with hearing impairment as indicated in the above referenced audiogram.  There was no significant threshold change during service as indicated by the audiometric tests.  Consequently, he opined that it was less likely as not that the Veteran's hearing loss as demonstrated in 2006 was the result of his military duty as this condition preexisted his entry into active service, and that the condition was not aggravated therein.  

Thus, the Veteran's claims that his hearing loss is the result of military service are supported solely by his own statements.  The appellant can attest to factual matters of which he had first-hand knowledge, e.g., perceived hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to assess pure-tone thresholds or to determine a change in severity of his hearing based on those thresholds.  In the absence of any competent evidence demonstrating a change in severity of bilateral hearing loss due to service and a relationship between hearing loss and service, and competent evidence dissociating current hearing loss from service, the Board concludes that a preponderance of the evidence is against service connection for bilateral hearing loss.  

A Low Back Disorder

In statements of record, to include his testimony at the 2009 personal hearing, it is contended by the Veteran that he has a low back disorder that is of service origin.  For example, see his testimony at pgs. 12-14.  

Review of the Veteran's STRs is negative for diagnosis of a lumbar spine condition although the Veteran did complain of back pain with activity at time of service separation in 2005.  

Post service treatment records reflect continued report of low back pain.  When examined by VA in January 2006, the Veteran reported injury to the back in November 2004 without treatment.  

Examination showed some limitation of motion of the lumbar spine, (e.g. flexion was limited to 75 degrees out of 95 degrees), but the examiner noted that there no findings of painful motion, weakness, lack of endurance, incoordination, or instability of the affected joint.  X-ray of the spine was normal.  The Veteran's gait was also noted to be normal.  The examiner further noted that there was no deformity, tenderness to palpation or spasm.  Neurological findings of the lower extremities were normal.  The examiner reported a history of low back injury with mechanical pain.  

Additional review of the record with opinion as to etiology was requested by VA in April 2010.  In a June 2010 report, the VA examiner reviewed the claims file.  It was his opinion that the Veteran had lumbar DDD (as shown upon June 2010 X-rays) that was less likely as not caused by or the result of his military service.  As rationale, the examiner noted the Veteran had exhibited back pain during service like 80 percent of Americans.  There was "little evidence" to suggest that his current low back condition was secondary to active service.  

In point of fact, while the Veteran reported back pain at time of service separation, no chronic back disorder was noted at that time or upon post service examination in 2006, and at that time, X-rays were normal.  It was not until 2010 that X-rays showed lumbar DDD.  This is several years after service separation in 2005.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

And the record includes a medical opinion noting that this condition is not of service origin, referencing the fact that most people have back pain at times, and that no chronic back disorder was noted during service or upon post service exam in 2006.  The Board finds the examiner's 2010 opinion highly probative in that he examined the Veteran and reviewed the claims file.  Moreover, additional X-rays were conducted.  The Board finds the aforementioned opinion of a VA examiner highly probative, because that opinion was based on a full review of the Veteran's claims folder, including all evidence regarding the nature and etiology of the Veteran's low back disorder.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The Board acknowledges the Veteran's testimony, as well as his other statements, regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his low back disorder to an incident or incidents of service.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of a back disorder in service and upon post service X-rays in 2006, factor against the Veteran's assertions.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for his current back disorder.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Espiritu and Jandreau, supra.  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's DD of the lumbar spine, first persuasively documented several years following service discharge, with any incident or incidents of his period of active military service.  Accordingly, service connection for that disability must be denied.

A Disorder Manifested by Dry Skin

It is the Veteran's contention that he has a skin disorder that is of service origin.  Specifically, at the 2009 hearing, he testified that he often woke up itching and scratching during active service when he was in Kuwait.  Hrg. tr. at pgs. 14-15.  He continued to be seen for skin problems post service.  

The STRs are negative for report of, treatment for, or diagnosis of a skin disorder.  At the time of VA examination in January 2006, the Veteran reported dry skin and itching.  The examiner corroborated that the Veteran had dry skin on the exam.  A macular rash was noted on the back, but it was reported by the physician that this was unrelated to the dry skin.  No chronic skin disorder as manifested by dry skin was diagnosed.  

Additional examination was requested by VA in April 2010.  Upon review in June 2010, the Veteran reported that his dry skin continued.  The date of onset was 2005.  Currently, on exam, there was a small area of dry skin behind the left ear.  Atopic dermatitis was diagnosed.  The examiner opined that this condition was less likely as not related to military service.  For a rationale, the examiner noted the Veteran's atopic dermatitis continued even when he did not have dry skin.  Therefore, he did not think that such was due to his military service.  

Based on the aforementioned, it is concluded by the Board that the preponderance of the evidence is against the grant of service connection for a disorder manifested by dry skin.  While the Veteran reports that his dry skin is of service origin, no 

chronic skin disorder was noted during service or until numerous years later.  A macular rash was reported in 2006, and the examiner opined that this condition was not due to service.  Nor was it related to his dry skin.  Similarly, in 2010 there was a diagnosis of atopic dermatitis, but this was opined by the examiner to be unrelated to any incident of service based on the fact that no chronic skin disorder was noted during service or until years thereafter.  

The passage of several years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See also Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In this case, there is no such medical evidence suggesting a link between the Veteran's skin disorder and his period of active military service.  

The Board acknowledges the Veteran's testimony, as well as his other statements, regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his skin disorder to an incident or incidents of service.  His statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of a skin disorder, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for his current skin disorder of the lower extremities.  See Espiritu and Jandreau, supra.   

Based on the aforementioned, the Board is unable to reasonably associate a skin disorder as manifested by dry skin to service.  No residuals of dry skin were noted during service or upon post service exam in 2006.  Moreover, current diagnosis of atopic dermatitis was first persuasively documented several years following service discharge, and a medical examiner has opined that it is unrelated to any incident of active military service.  Accordingly, service connection for a disorder manifested dry skin or for current diagnosis of atopic dermatitis must be denied.

URI, Including as Due to Undiagnosed Illness

In addition to the laws and regulations regarding entitlement to service connection, the following laws and regulations specific to conditions allegedly due to an undiagnosed illness are applicable.  

In February 1995, VA implemented the Persian Gulf War Veterans' Act by adding 38 C.F.R. § 3.317, which defines qualifying Gulf War service, establishes the presumptive period for service connection, and denotes a broad but non-exclusive list of signs or symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  Objective indications of chronic disability resulting from undiagnosed illness must be manifest to a degree of 10 percent either during active military service in Southwest Asia or no later than December 31, 2006.  38 C.F.R. § 3.317(a) (2011).

On December 27, 2001, the President signed into law the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103 (Dec. 27, 2001).  This legislation amends various provisions of 38 U.S.C. §§ 1117, 1118, including a complete revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest- (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language specific to undiagnosed illness, without substantively changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi symptom illness include the following: (1) Fatigue. (2) Unexplained rashes or other dermatological signs or symptoms. (3) Headache. (4) Muscle pain. (5) Joint pain. (6) Neurological signs and symptoms. (7) Neuropsychological signs or symptoms. (8) Signs or symptoms involving the upper or lower respiratory system. (9) Sleep disturbances. (10) Gastrointestinal signs or symptoms. (11) Cardiovascular signs or symptoms. (12) Abnormal weight loss. (13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a paragraph including the signs and symptoms of § 1117(g) as manifestation of an undiagnosed illness.  These statutory amendments are effective from March 1, 2002.  38 U.S.C.A. §§ 1117, 1118 (Effective and Applicability Provisions) (West 2002 & Supp. 2011).

However, compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the appellant's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).

It is contended by the Veteran that since he returned from the Persian Gulf, he has had respiratory problems, either as a direct result of his military service or as due to an undiagnosed illness.  See, for example, the Veteran's testimony at pgs. 16-17.  

The STRs show treatment for sinus problems in 2005 (for which service connection has already been granted).  Additional respiratory conditions were not complained of and none were diagnosed.  

At the time of VA examination in January 2006, the Veteran reported a chronic cough with expectoration and increased shortness of breath with strenuous activity.  He had a 10 pack year smoking history.  The VA examiner reported course breath sounds bilaterally.  There was no cough or expectoration on exam.  Chest X-rays were normal.  The examiner reported chronic cough by history with the possibility of inservice exposure near a brick factory causing the problem, with smoking "undoubtedly" playing a part in reported pulmonary problems.  

VA requested additional examination in April 2010.  When examined by VA in June 2010, the examiner provided a diagnosis of bronchitis which was deemed to be less likely as not the result of the Veteran's military service.  For a rationale, the examiner pointed to the clinical evidence of record which did not result in a diagnosis of bronchitis until years after service.  The examiner also noted that the Veteran had been a smoker since even before entering active military service.  Furthermore, he opined that there was no evidence supporting a claim of aggravation of any URI during the Veteran's period of active military service.  In the examiner's opinion, the Veteran's smoking habits, not his time in the military was the cause of his bronchitis.  

The Board finds that there is a preponderance of the evidence against the Veteran's claim of service connection for an URI, to include as due to an undiagnosed illness.  Based on the objective findings at the June 2010 VA examination, there is no respiratory disorder due to an undiagnosed illness.  The VA examiner noted that the Veteran's respiratory disorder was diagnosed as bronchitis.  Accordingly, because the Veteran's respiratory disorder has been attributed to a known clinical diagnosis, the Board finds that service connection for a respiratory disorder, to include as due to an undiagnosed illness, is not warranted.  See 38 C.F.R. § 3.317 (2011).  

The Veteran also is not entitled to service connection for bronchitis on a direct service connection basis.  Despite the Veteran's contentions otherwise, there is no competent medical evidence that this condition is etiologically related to service or any incident therein.  The Board finds it significant that chest X-ray in 2006 was negative.  The clinically normal findings are significant in that it demonstrates that trained military medical personnel were of the opinion that no bronchitis was present at that time (even though sinusitis was noted).  The 2006 examiner's finding of clinically normal chest is even more significant since the examiner knew of the Veteran's sinusitis; nevertheless, bronchitis was not detected.  The Board views the 2006 examination report as competent evidence that there was no bronchitis at that time.  Moreover, the lack of any evidence of continuing respiratory problems between the period of active duty and the evidence showing a respiratory problem (other than sinusitis) is itself evidence which tends to show that currently diagnosed bronchitis was incurred as a result of service.  See Maxson, supra.  Moreover, the Board believes it significant that the 2010 medical examiner opined that bronchitis was not etiologically related to service.  This opinion was based on examination of the Veteran and review of the claims file.  The Board believes it is entitled to considerable weight and is competent evidence regarding causation of the disability at issue.  

The Veteran's contentions as to etiology of this condition have been considered.  It is noted that he is competent as a lay person to report on that which he has personal knowledge.  See Layno and Jandreau, supra.  However, there is no evidence of record that he has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit and Espiritu, supra.  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either her military service or a service-connected condition, and the Board assigns greater probative weight to the opinion of the VA examiner.  

For these reasons, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for bronchitis, and the claim must be denied.  Because there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the US Court of Appeals for Veterans Claims as "staged" ratings.  Id. at 126.

Entitlement to an initial compensable rating prior to July 21, 2011, and in excess of 30 percent thereafter.  

With regard to the history of the disability in issue, the Veteran's STRs show that he began receiving treatment for sinusitis in 2005.  In April 2006, the RO granted service connection for chronic sinusitis, evaluated as noncompensable.  

During the pendency of the current appeal, the RO increased the noncompensable rating for sinusitis to 30 percent, effective the date of VA examination on July 21, 2011.  The Veteran argues that he should have been granted a compensable rating prior to that date.  

The Veteran's chronic sinusitis has been evaluated under 38 C.F.R. § 4.97, DC 6513 (2011).  Under DC 6513, a noncompensable evaluation is assigned for sinusitis that is detected by an X-ray only. 

A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  

A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  

A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

Prior to July 21, 2011

The relevant medical evidence is summarized as follows:  

VA examination in January 2006 showed that the Veteran had sinusitis.  His symptoms included tenderness on the left side of the sinus with complaints of a runny nose and congestion.  There was pain over the maxillary sinuses and drainage.  No crusting was reported.  He received no treatment.  

For the period in question, the Veteran simply does not meet the criteria for a compensable evaluation.  One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting was not demonstrated.  

As of July 21, 2011

The relevant medical evidence is summarized as follows:  

When examined by VA on July 21, 2011, the Veteran reported symptoms associated with his sinusitis, to include headaches, sinus pain and tenderness, and difficulty breathing.  The Veteran reported experiencing three or more incapacitating episodes of sinusitis requiring four to six seeks of antibiotic treatment per year.  Physical exam showed crusting and tenderness with no evidence of nasal obstruction or any residual injury or abnormality of the pharynx.  

The Board finds that the claim must also be denied for this period in question.  The Veteran simply does not meet the criteria for a rating in excess of 30 percent.  To warrant an increased rating of 50 percent, he would have had to undergone radical surgery with chronic osteomyelitis, or demonstrate near constant sinusitis.  Overall, the evidence does not show that the criteria for an increased rating have been met for the period from July 21, 2011.  His sinusitis is significant but the criteria for an increased rating are clearly not shown.  Accordingly, the Veteran's claim of entitlement to a rating in excess of 30 percent for service-connected chronic sinusitis for the period from July 21, 2011, must be denied.

As to this discussion pertaining to increased ratings, the Board has considered whether there is any evidence that warrants consideration of an extraschedular evaluation.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of sinusitis that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to sinusitis is contemplated by the Schedule.  The assigned schedular evaluations for the period both before and after July 21, 2011, are, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to sinusitis is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a disorder manifested by dry skin is denied.  

Entitlement to service connection for an URI, including as due to an undiagnosed illness, is denied.  

Entitlement to an initial (compensable) rating prior to July 21, 2011, and in excess of 30 percent thereafter, is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


